DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office Action is in response to Claims 1-5, filed March 3, 2021, which are pending in this application.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 5 recites, “wherein the strategic absorbent material provided in the section between toes of a five finger sock is wool”, however the specification only provides for the absorbent material being bamboo and wool has not been disclosed.
Claim Objections
Claims 1, 4, and 5 are objected to because of the following informalities: 
Claim 1 recites the limitation "the toe section" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “the the” in line 2.
Claim 1 recites the limitation "the rest of the sock material" in line 2.  There is insufficient antecedent basis for these limitations in the claim;
Claim 1 recites the limitation "the toes" in line 3.  There is insufficient antecedent basis for these limitations in the claim;
Claim 4 should have a period (.) at the end instead of a semicolon (;)
Claim 5 should have a period (.) at the end
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite as it recites, “An improved five finger sock with a strategic absorbent in the toe section made of bamboo and characterized in that the rest of the sock material is made from other material other than bamboo”.  As such, there is no transitional phrase such as "comprising", "consisting essentially of" and "consisting of".  See MPEP 2111.03.  Without a transitional phrase, the scope of the claim is unclear  with respect to what unrecited additional components or steps, if any, are excluded from the scope of the claim. 
Claim 1 is indefinite as it recites, “An improved five finger sock with a strategic absorbent in the toe section made of bamboo….”  As currently written, it is unclear if the sock, the strategic absorbent, or the toe section is made of bamboo.
Claim 2 is indefinite as it recites, “wherein the bamboo absorbent material constitutes the entity of each toe section.”  First it is unclear if “the bamboo absorbent material” is referring to the bamboo, the strategic absorbent, or other material recited in claim 1.  Further it is unclear as to what is meant by “entity” as entity may be a discrete unit but no discrete units are disclosed.  Further, as only a “toe section” was previously recited, and now “each toe section” is recited, it is unclear if “each toe section” is referring to the “toe section” from claim 1 or if Applicant is claiming additional toe sections in addition to claim 1.
Claim 3 is indefinite as it recites, “further characterized in that the overall odor resistance, antibacterial and moisture absorption characteristic is enhanced at the section between the toes.”  There is insufficient antecedent basis for both the limitations” the overall odor resistance” and “the toes” and it unclear as to what these limitations are referring to.  
Claim 4 is indefinite as it recites, “providing a different construction in the section between the toes of a five finger sock”.  It is unclear as to what is meant by “a different construction” as no other construction is being claimed making it unknown what the construction in between the toes is different than.  Further this limitation is unclear as it recites, “a five finger sock” and it is known if this is a different sock than “an improved sock with a strategic absorbent” recited in the preamble or if it is the same sock. 
Claim 4 is indefinite as it recites, “providing a special bamboo absorbent material in the said toe section of a five finger sock”.  First, it is unclear as to what is meant by “a special bamboo absorbent material” because it is unknown as to how the material is “special” and because it is unclear if this is referring to the previously claimed “strategic absorbent” and/or the “different construction”.
Claim 4 is indefinite as it recites, “the said toe section of a five finger sock”.  First this limitation is unclear as it recites, “a five finger sock” and it is known if this is a different sock than “an improved sock with a strategic absorbent” recited in the preamble or if it is the same sock or if it is referring to the first recitation of “a five finger sock” in lines 3-4 of the claim.  Further, there is insufficient antecedent basis for “the said toe section” in the claim as only a “section between the toes” was previously recited and it is unknown if the toe section is referring to the section between the toes or to a different section.
Claim 5 is indefinite as it recites, “The method of claim 3”.  The dependency of this claim is unclear because claim 3 does not recite a method.  For purposes of examination, Examiner has interpreted this claim to depend from claim 4.
Claim 5 is indefinite as it recites, “the wherein the strategic absorbent material provided in the section between toes of a five finger sock is wool”.  It is unclear if the material recited is referring to the “strategic absorbent” the “different construction in the section between the toes” or the “special bamboo material”.  Further this limitation is unclear as it recites, “a five finger sock” and it is known if this is a different sock than “an improved sock with a strategic absorbent” recited in the preamble or if it is the same sock.  Finally this limitation is unclear as it recites the material being wool as it appears from claim 4 that the material is bamboo and because wool has not been recited within the written description.  Therefore, Examiner has interpreted this limitation to mean that the portion of the toe section in between each of the toes comprises the bamboo.
An effort have been made to identify all indefinite language with the pending claims. However, since the claims are replete with indefinite language, Examiner notes the above listing of 35 U.S.C. § 112 rejections may not be conclusive and Applicant is required to review every claim for compliance to 35 U.S.C. § 112(b) so as to facilitate a clear understanding of the claimed invention and proper application of the prior art.
	In order to overcome the objections to the claims and the 35 USC 112(b) rejections of the claims, Examiner has interpreted the claims and respectfully suggests Applicant could amend the claims as follows:
1. (Currently Amended) An improved five finger sock comprising;
 a toe section comprising five finger sections, the toe section having material; 
wherein the strategic absorbent material comprises ; and
wherein a material of a 

2. (Currently Amended) The sock in claim 1, wherein each of the five finger sections comprises the bamboo of the strategic absorbent material 

3. (Currently Amended) The sock in claim 1, further characterized in that  the bamboo of the strategic absorbent material is configured to provide s in between each of the five finger sections 

4. (Currently Amended) A method of providing an improved sock with a strategic absorbent, the method comprised of: providing the sock, the sock comprising a toe section comprising five finger sections; strategic absorbent comprises bamboo in the the sock[[;]].

5. (Currently Amended) The method of claim [[3,]]4 wherein the strategic absorbent toe section that comprises bamboo is between the five finger sections .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 (as best as can be understood) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yun (KR20140007987).
	Regarding claim 1, Yun discloses an improved five finger sock (1 having finger sections 100, 200, 300, 400, 500) with a strategic absorbent (bamboo, see para. 0060 of the translation) in the toe section (toe part 7) made of bamboo (as disclosed in para. 0060 of the translation) and characterized in that the rest of the sock material (remainder of sock 1 including sections 2-6 and 8) made from other material other than bamboo (as para. 0060 of the translation only discloses bamboo in the toe part 7 and not in any other area of the sock).
Regarding claim 4, Yun discloses a method of providing (as a sock is provided) an improved sock (1) with a strategic absorbent (bamboo, see para. 0060 of the translation), the method comprised of: providing a different construction in the section between the toes of a five finger sock (as the toe part 7 comprises five finger sections 100-500 and not the singular tube section of the rest of the sock), and; providing a special bamboo absorbent material in the said toe section of a five finger sock (as bamboo is proved in the toe part 7, see para. 0060 of the translation).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun as applied to claims 1 and 4 above, and further in view of Yan Tieguo (CN108143015).
	Regarding claim 2, Yun discloses all the limitations of claim 1 above, but does not expressly discloses wherein the bamboo absorbent material constitutes the entity of each toe section.
	Yan Tieguo teaches a sock comprising a bamboo absorbent material (see paras. 0010-0011 of the translation) throughout the toe section (1, as the toe is only disclosed as being made of a single material, a bamboo cotton blend with 20-30 percent bamboo fiber).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to the toe section of the sock of Yun to have bamboo fiber throughout the toe section as taught by Yan Tieguo  in order to have “the effect of sterilization and deodorization” throughout the toe section which is one of the areas where bacteria on the feet is mainly concentrated (see para. 0017 of the translation of Yan Tieguo).
When used in combination, as Yun has a toe section with five finger sections, when modified by Yan Tieguo such that the entire toe section has bamboo, then each of the five finger sections have bamboo throughout.
Regarding claim 3, Yun discloses the toe section having bamboo and therefore having overall odor resistance, antibacterial and moisture absorption characteristic (as these characteristics are natural to bamboo fiber), but does not expressly discloses the overall odor resistance, antibacterial and moisture absorption characteristic is enhanced at the section between the toes.
Yan Tieguo teaches a sock comprising a bamboo absorbent material (see paras. 0010-0011 of the translation) throughout the toe section (1, as the toe is only disclosed as being made of a single material, a bamboo cotton blend with 20-30 percent bamboo fiber).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to the toe section of the sock of Yun to have bamboo fiber throughout the toe section as taught by Yan Tieguo  in order to have “the effect of sterilization and deodorization” throughout the toe section which is one of the areas where bacteria on the feet is mainly concentrated (see para. 0017 of the translation of Yan Tieguo).
When used in combination, as Yun has a toe section with five finger sections, when modified by Yan Tieguo such that the entire toe section has bamboo, then each of the five finger sections have bamboo throughout and therefore between the five finger sections which would therefore have the natural properties of bamboo as claimed.
Regarding claim 5, as best as claim 5 can be interpreted by Examiner, Yun discloses all the limitations of claim 4, but does not expressly disclose wherein the strategic absorbent material provided in the section between toes of a five finger sock is bamboo.
Yan Tieguo teaches a sock comprising a bamboo absorbent material (see paras. 0010-0011 of the translation) throughout the toe section (1, as the toe is only disclosed as being made of a single material, a bamboo cotton blend with 20-30 percent bamboo fiber).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to the toe section of the sock of Yun to have bamboo fiber throughout the toe section as taught by Yan Tieguo  in order to have “the effect of sterilization and deodorization” throughout the toe section which is one of the areas where bacteria on the feet is mainly concentrated (see para. 0017 of the translation of Yan Tieguo).
When used in combination, as Yun has a toe section with five finger sections, when modified by Yan Tieguo such that the entire toe section has bamboo such that the strategic absorbent material/bamboo is provided in the section between toes of a five finger sock.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are socks with toe sections and/or bamboo analogous to Applicant’s invention.  For example, Shaffer (US 2019/0167462) teaches a sock with 5 toe sections and bamboo and Chrisso (US 2018/0092407) teaches a sock with toe compartments having bamboo.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER MANGINE, Ph.D./           Primary Examiner, Art Unit 3732